ORDER
PER CURIAM.
Movant, Lydell Moore, appeals from the denial of his Rule 24.035 motion without an evidentiary hearing after he pled guilty to first degree robbery and armed criminal action.
We have reviewed the record on appeal and find the judgment of the trial court is based on findings of fact that are not clearly erroneous. An opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth our reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).